  Case 1:21-cv-05055-BMC Document 2 Filed 09/10/21 Page 1 of 2 PageID #: 14




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                                   Case No. ___________________
RACHEL MANISCALCO, individually,
and for all others similarly situated,

                            Plaintiff,             ORDER TO SHOW CAUSE

              -against–


THE NEW YORK CITY DEPARTMENT
OF EDUCATION, MEISHA PORTER,
SCHOOLS CHANCELLOR OF THE
NEW YORK CITY DEPARTMENT OF
EDUCATION, IN HER OFFICIAL
CAPACITY, THE CITY OF NEW YORK,
BILL de BLASIO, MAYOR OF NEW
YORK CITY, IN HIS OFFICIAL
CAPACITY, DEPARTMENT OF
HEALTH AND MENTAL HYGIENE, and
DAVE A. CHOKSHI, COMMISSIONER
OF THE DEPARTMENT OF HEALTH
AND MENTAL HYGIENE, IN HIS
OFFICIAL CAPACITY



       Upon the annexed Declaration of Louis Gelormino, Rachel Maniscalco, and the

accompanying Memorandum of Law in Support of Motion for Preliminary Injunction, dated

September 10, 2021, submitted by Rachel Maniscalco (“Plaintiff” or “Maniscalco”):

       IT IS HEREBY ORDERED that the New York City Department of Education (the

“DOE”), Meisha Porter, in her official capacity as Schools Chancellor of the New York City

Department of Education, the City of New York (the “City”), Bill de Blasio, Mayor of New

York City, in his official capacity as Mayor of New York City (“de Blasio”), Department of

Health and Mental Hygiene (the “DOHMH”), and Dave A. Chokshi, Commissioner of the

DOHMH, in his official capacity (“Chokshi”) (collectively, “Defendants”) show cause before

                                              1
  Case 1:21-cv-05055-BMC Document 2 Filed 09/10/21 Page 2 of 2 PageID #: 15




this Court, at Room _____, United States District Court for the Eastern District of New York,

225 Cadman Plaza E, Brooklyn, New York 11201, on the day of ______________, 2021 at

_____ a.m./p.m. or as soon thereafter as counsel can be heard, why an order should not be issued

pursuant to Rule ______ of the Federal Rules of Civil Procedure to enjoin Defendants from

enforcing the August 23, 2021 Order that mandates vaccinations for all DOE employees.

        IT IS FURTHER ORDERED that a copy of this order, together with the papers upon

which it is granted, be personally served upon Defendants and their attorney on or before

_______________, 2021 by _____ a.m./p.m. and that such service be deemed good and

sufficient.



Dated: Brooklyn, New York
       September 10, 2021

                                                ___________________________
                                                  United States District Judge




                                               2
